PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BSH HAUSGERAETE GMBH
Application No. 16/794,429
Filed: 19 Feb 2020
For: ELECTRICAL HOUSEHOLD APPLIANCE AND METHOD FOR OPERATING THE ELECTRICAL HOUSEHOLD APPLIANCE
:
:
:
:	DECISION ON PETITIONS
:
:
:
Docket No. BSH-2018P03848


This is a decision on the petition under 37 CFR 1.182 and 37 CFR 1.55(e), filed               February 3, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for benefit of priority to the filing date of the German application as set forth in the corrected Application Data Sheet (ADS) filed March 15, 2022. This is also a decision on the petition to expedite under 37 CFR 1.182, filed March 15, 2022.

The petition to expedite under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.182 is DISMISSED.

The petition under 37 CFR 1.55(e) is GRANTED.

Petition to expedite under 37 CFR 1.182

With the instant petition, Applicant has authorized the petition fee be charged to counsel’s deposit account, and requested expedited consideration of the petition filed February 3, 2022. In view thereof, the petition is granted.

The petition fee of $420 for the petition to expedite has been charged to Deposit Account No.  12-1099, as authorized.

Petition under 37 CFR 1.182

37 CFR 1.182 states:

	

	All situations not specifically provided for in the regulations of this part will be decided 	in accordance with the merits of each situation by or under the authority of the Director, 	subject to such other requirements as may be imposed, and such decision will be 	communicated to the interested parties in writing. Any petition seeking a decision under 	this section must be accompanied by the petition fee set forth in § 1.17(f).

Applicant has filed the instant petition under 37 CFR 1.182 in order for the Office to rule on the question of whether or not a petition under 37 CFR 1.55 is required. Here, the Application Data Sheet (ADS) submitted on filing listed a benefit claim to German application No. 102019202284, filed February 20, 2019. However, the certified copy of the foreign priority document listed the application number as 102019202284.7.  On February 2, 2022, the Office mailed a Notice Regarding Foreign Priority, pointing out the discrepancy, and indicating that if Applicant failed to comply with 37 CFR 1.55, the patent will be printed without the foreign priority information. 

In response, Applicant filed the instant petition on February 3, 2022, arguing that a petition under 37 CFR 1.55 is not required. Applicant argues that the “7” digit following the period in the application number is not a significant part of the German 12 digit application number, but rather is a “check digit” or “checksum digit” that is used internally at the German Patent Office for internal control. Applicant argues that the 12 digit application number is unique, and that the checksum digit has no bearing on the identification of the application. In support, Applicant cites to the Handbook on Industrial Property Information and Documentation (WIPO), Standard ST.13 (Recommendation for the Numbering of Applications for Industrial Property Rights (IPRS). Applicant also points out that the European Patent Office explains that a priority claim to a European priority application may be made with the checksum digit or without.  

Applicant’s arguments have been carefully considered, but are not persuasive. As set forth in MPEP 215, subsection I (emphasis added):

	When the claim to priority and the certified copy of the foreign application are received 	while the application is pending before the examiner, the examiner should review the 	certified copy to see that it contains no obvious formal defects and that it corresponds in 	number, date and country to the application identified in the application data sheet for an 	application filed on or after September 16, 2012…

In addition, MPEP 215, subsection IV indicates that the Office should notify applicant where applicant has filed a certified copy that does not correspond to the foreign application identified in the foreign priority claim by its application number, country, day, month and year of its filing.

Moreover, the WIPO Handbook on Industrial Property Information and Documentation, Part 7.2.6, which is the section entitled “Numbering of applications and priority applications – current practices (September 2017)”, includes Germany among the listed countries, and the “Example of Application Number” for Germany includes the checksum digit.


In view of the above, because application number for the German application indicated on the ADS did not correspond to the certified copy of the application, a petition under 37 CFR 1.55 is required. Accordingly, the instant petition under 37 CFR 1.182 is dismissed as inappropriate.

Receipt of the $420 for the instant petition under 37 CFR 1.182 is acknowledged.

Petition under 37 CFR 1.55

A petition under 37 CFR 1.55(e) requires:


(1) The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§ 1.76(b)(6) ), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted; 
(2) A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies; 
(3) The petition fee as set forth in § 1.17(m); and 
(4) A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

All of the above requirements having been satisfied, the priority claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is accepted as being unintentionally delayed.

The $2100 petition fee has been charged to Deposit Account No. 12-1099, as authorized.

Receipt of the certified copy filed February 24, 2020 of the foreign application is acknowledged.
	
A corrected Filing Receipt is enclosed.

The application is being forwarded to the Office of Data Management for processing into a patent.

Any inquiries directly pertaining to this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  
                                                                                                                                                                                               /DOUGLAS I WOOD/
Douglas I. Wood
Attorney Advisor – OPET

Enc: corrected Filing Receipt